Citation Nr: 1728294	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-46 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to separate evaluation for left knee subluxation associated with left total knee arthroplasty from August 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal; it has now been returned to the Board. The prior decisions have in effect bifurcated consideration of the different bases for a higher rating. When this bifurcation is considered in conjunction with the Veteran's subsequent total knee replacement and ratings based on this, the April 2014 remand indicated that under this procedural history the only issue remaining in appellate consideration is whether a separate rating for recurrent subluxation or lateral instability under Diagnostic Code (DC) 5257. 

When the case returned to the Board in April 2016, the Board denied a separate rating for the Veteran's claim for recurrent subluxation or lateral instability. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In May 2017, the Veteran and the Secretary of VA (parties) submitted a Joint Motion for Partial Remand (JMR), which vacated and remanded in part the Board's April 2016 decision for additional development. 

The portion of the Board's decision that the JMR remands is after August 1, 2012, therefore that will be the only issue addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges its duty to review and access all evidence in the claim's file. The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2016). Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Here, in order to do a proper assessment of the Veteran's claim and evidence, the Board must remand the claim for a medical opinion and new examination in regard to the Veteran's claim for a separate rating for recurrent subluxation or lateral instability. 

The Veteran underwent a total left knee arthroplasty in June 2011.The Veteran was granted a temporary 100 percent evaluation for his left knee disability while recovering. The appellate period at issue is the time after this recovery period. 

The Veteran was provided a VA examination in 2014 in conjunction with his appeal. The Board notes that the May 2014 examination failed to acknowledge the Veteran's 2008 x-ray detailing left knee subluxation that is a part of Veteran's claim file. Although not a part of the time period on appeal, as this is a prior diagnosis directly connected to the issue on appeal and is conflicting with the diagnosis from the current examination, it is important to properly reconcile this information. In order to properly assess the probative value of this prior diagnosis, the Board needs to verify its effect, if any, on the Veteran's current disability prior to making a decision on the claim. In addition, during the 2014 exam, the Veteran made statements of his knee "giving out" and this also needs to be discussed by the examiner if there is any objective medical evidence for this symptomology. 

As the Board is not competent to evaluate the clinical significance of the reported symptoms and cannot make independent medical assessments, a medical opinion must be sought. See Colvin v. Derwinski, 1 Vet.App. 171, 174 see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records and associate those documents with the claims file, to include any treatment involving the Veteran's service-connected knee disability. 

2. After the above development, schedule the Veteran for an examination of his left knee. The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner, as there are facts reported above that would assist the examiner in answering the questions below. While the Board has laid out some of the relevant evidence of record, it asks that the examiner review the entire record. 

The examiner is asked to provide opinions for the following questions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached:

a.) Is there clinical evidence that the Veteran has had or has left knee subluxation since August 1, 2012? 

b.) If so, is it associated with his total left knee arthroplasty? 

c.) Also if so, what effect, if any, does the Veteran's prior diagnosis of left knee subluxation from his 2008 x-rays have on his current claimed disability?

d.) Is the Veteran's lay statements of his knee "giving out" a symptom of knee subluxation or attributable to any of his service-connected disabilities? 

In rendering the above opinion, the examiner must specifically consider, discuss, and reconcile as necessary all relevant evidence of record, including the diagnosis provided by a VA examiner in February 2008 of left knee subluxation and the finding by the May 2014 examiner of no subluxation found. 

3. Then, readjudicate the Veteran's claim on appeal. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




